Case 19-02134-GLT
Case 19-02134-GLT              Doc 381
                               Doc 382    Filed 07/16/20
                                          Filed 07/17/20 Entered
                                                          Entered 07/16/20
                                                                   07/17/20 17:49:07
                                                                            15:45:28    Desc Main
                                                                                        Desc Main
                                         Document
                                         Document      Page 1 of 8
                                                       Page 1 of 8


                        IN THE UNITED STATES BANKRUPTCY COURT                      FILED
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA                    7/17/20 2:19 pm
                                                                                   CLERK
 _____________________________________
                                                                                   U.S. BANKRUPTCY
 IN RE:                                                                            COURT - :'3$
                                                           Case No. 18-24070-GLT
                                                           Chapter 7
 ONE JET, INC.,

             Debtor.                                       Adversary No. 19-02134-GLT
 _____________________________________
                                                            Related Dkt. No. 381
 WOODY PARTNERS, et al.,

                       Plaintiffs,

          v.

 MATTHEW R. MAGUIRE, THE ESTATE OF
 PATRICK MAGUIRE, BOUSTEAD SECURITIES,
 LLC, MELVIN PIRCHESKY and ROBERT LEWIS,

                       Defendants.

 ______________________________________

                                         PROTECTIVE ORDER

          This matter is before the Court on Defendant Boustead Securities, LLC’s (“Boustead”)

 Amended Unopposed Motion for a Protective Order. Based on the Amended Unopposed Motion

 and upon the consent and agreement of the counsel who have signed for the other Parties (as

 hereafter defined) in the action, and all the files, records and proceedings herein, IT IS

 HEREBY ORDERED that the Amended Unopposed Motion is GRANTED in its entirety and

 confidential information shall only be disclosed by any of the Parties to Adversary No. 19-

 02134-GLT in the following ways:

 1.       Definitions. As used in this protective order:

          (a)       “Attorney” means an attorney who has appeared in this action for one of the

                    Parties;


 4825-2737-3251.1
Case 19-02134-GLT
Case 19-02134-GLT            Doc 381
                             Doc 382     Filed 07/16/20
                                         Filed 07/17/20 Entered
                                                         Entered 07/16/20
                                                                  07/17/20 17:49:07
                                                                           15:45:28            Desc Main
                                                                                               Desc Main
                                        Document
                                        Document      Page 2 of 8
                                                      Page 2 of 8


          (b)       “Attorneys’ Eyes Only” means a Document designated as only being able to be

                    viewed by the Parties’ attorneys and their respective expert witnesses under this

                    Protective Order;

          (c)       “Confidential Document” means a Document designated as confidential under

                    this Protective Order;

          (d)       to “Destroy” electronically stored information means to delete from all databases,

                    applications, and file systems so that the information is not accessible without the

                    use of specialized tools or techniques typically used by a forensic expert;

          (e)       “Document” means written or oral information disclosed or produced in

                    discovery, including testimony at a deposition;

          (f)       “Notice” or “Notify” means written notice delivered by electronic mail to counsel

                    for a Party at the email address on record with the Court and by one of the

                    following means:     (i) by prepaid, recognized overnight package delivery or

                    courier service; or (ii) by United States Postal Service, First Class, Certified Mail,

                    Return Receipt Requested, Postage Prepaid;

          (g)       “Party” or “Parties” means a party or parties to this action, as the case may be;

                    and

          (h)       “Protected Document” means a Document protected by a privilege or the work-

                    product doctrine.

 2.       Designating a Document or Deposition as Confidential or Attorneys’ Eyes Only.

          (a)       A Party or non-Party disclosing or producing a Document may designate it as a

                    Confidential Document or Attorneys’ Eyes Only Document if the Party or non-

                    Party contends that it contains confidential or proprietary information.



                                                      2
 4825-2737-3251.1
Case 19-02134-GLT
Case 19-02134-GLT             Doc 381
                              Doc 382      Filed 07/16/20
                                           Filed 07/17/20 Entered
                                                           Entered 07/16/20
                                                                    07/17/20 17:49:07
                                                                             15:45:28           Desc Main
                                                                                                Desc Main
                                          Document
                                          Document      Page 3 of 8
                                                        Page 3 of 8


          (b)       A Party or non-Party may designate a Document as a Confidential Document or

                    Attorneys’ Eyes Only Document by conspicuously marking each page with the

                    word “Confidential” or “Attorneys’ Eyes Only.”

          (c)       Deposition testimony may be designated as Confidential or Attorneys’ Eyes Only:

                    (1)     on the record at the deposition; or

                    (2)     after the deposition, by promptly Notifying the Parties and those who were

                    present at the deposition.

          (d)       If a witness is expected to testify as to confidential or proprietary information, a

                    Party or non-Party may request that the witness’s deposition be taken in the

                    presence of only those persons entitled to receive Confidential Documents or

                    Attorneys’ Eyes Only Documents.

 3.       Who May Receive a Confidential or Attorneys’ Eyes Only Document.

          (a)       A Confidential Document or Attorneys’ Eyes Only Document may be used only

                    in this action.

          (b)       No person receiving a Confidential Document or Attorneys’ Eyes Only Document

                    may reveal it, except to:

                    (1)     the Court and its staff;

                    (2)     an Attorney or an Attorney’s partner, associate, or staff;

                    (3)     a court reporter or videographer retained in connection with this action;

                    (4)     any person who:

                            (A)       is an expert witness retained to assist a Party or Attorney with this

                                      action; and




                                                        3
 4825-2737-3251.1
Case 19-02134-GLT
Case 19-02134-GLT             Doc 381
                              Doc 382    Filed 07/16/20
                                         Filed 07/17/20 Entered
                                                         Entered 07/16/20
                                                                  07/17/20 17:49:07
                                                                           15:45:28         Desc Main
                                                                                            Desc Main
                                        Document
                                        Document      Page 4 of 8
                                                      Page 4 of 8


                            (B)    signs a declaration that contains the person’s name, address,

                                   employer, and title, and that is in substantially the same form as

                                   contained in “Exhibit A”;

          (c)       If a Confidential Document or Attorneys’ Eyes Only Document is revealed to

                    someone not entitled to receive it, the Parties must make reasonable efforts to

                    retrieve it.

 4.       Correcting an Error in Designation. A Party or non-Party who discloses or produces a

          Confidential Document or Attorneys’ Eyes Only Document not designated as a

          Confidential Document or Attorneys’ Eyes Only Document may, within seven (7) days

          after discovering the error, provide Notice of the error and produce a copy of the

          Document designated as a Confidential Document or Attorneys’ Eyes Only Document.

 5.       Use of a Confidential or Attorneys’ Eyes Only Document in Court.

          (a)       Filing. This Protective Order does not authorize the filing of any Document under

                    seal. Filing Documents marked “Confidential” may only be accomplished by

                    following section 5(b), below. Documents marked “Attorneys’ Eyes Only” may

                    not be filed with the Court, whether under seal or otherwise, unless agreed to by

                    the producing Party or by leave of Court.

          (b)       Presentation at a Hearing or Trial. A Party intending to present another Party’s or

                    a non-Party’s Confidential Document at a hearing or trial must promptly Notify

                    the other Party or the non-Party so that the other Party or the non-Party may seek

                    relief from the Court. A Document marked “Confidential” may be filed with the

                    Court, under seal, and the other Party or non-Party may object to such filing. The

                    Party seeking to file “Confidential” Documents with the Court, under seal, must



                                                     4
 4825-2737-3251.1
Case 19-02134-GLT
Case 19-02134-GLT            Doc 381
                             Doc 382    Filed 07/16/20
                                        Filed 07/17/20 Entered
                                                        Entered 07/16/20
                                                                 07/17/20 17:49:07
                                                                          15:45:28           Desc Main
                                                                                             Desc Main
                                       Document
                                       Document      Page 5 of 8
                                                     Page 5 of 8


                    Notify the other Party or non-Party at least seventy-two (72) hours prior to filing

                    the “Confidential Document”.

 6.       Changing a Confidential or Attorneys’ Eyes Only Document’s Designation.

          (a)       Document Disclosed or Produced by a Party.          A Confidential Document or

                    Attorneys’ Eyes Only Document disclosed or produced by a Party remains

                    confidential unless the Parties agree to change its designation or the Court orders

                    otherwise.

          (b)       Changing a Designation by Court Order. A Party who cannot obtain agreement to

                    change a designation may move the Court for an order changing the designation.

                    If the motion affects a Document produced by a non-Party then, with respect to

                    the motion, that non-Party is entitled to the same Notice and opportunity to be

                    heard as a Party. The Party or non-Party who designated a Document as a

                    Confidential Document must show that the designation satisfies Fed. R. Civ. P.

                    26(c) and Fed. R. Bk. 7026.

 7.       Handling a Confidential or Attorneys’ Eyes Only Document after Termination of

          Litigation.

          (a)       Within sixty (60) days after the termination of this action (including any appeals),

                    each Party must:

                    (1)    return or Destroy all Confidential Documents or Attorneys’ Eyes Only

                           Documents; and

                    (2)    Notify the disclosing or producing Party that it has returned or Destroyed

                           all Confidential Documents or Attorneys’ Eyes Only Documents within

                           the 60-day period.



                                                     5
 4825-2737-3251.1
Case 19-02134-GLT
Case 19-02134-GLT               Doc 381
                                Doc 382     Filed 07/16/20
                                            Filed 07/17/20 Entered
                                                            Entered 07/16/20
                                                                     07/17/20 17:49:07
                                                                              15:45:28          Desc Main
                                                                                                Desc Main
                                           Document
                                           Document      Page 6 of 8
                                                         Page 6 of 8


          (b)        Notwithstanding paragraph 7(a), each Attorney may retain a copy of any

                     Confidential Document submitted to the Court.

 8.       Inadvertent Disclosure or Production to a Party of a Protected Document.

          (a)        Notice.

                     (1)       A Party or non-Party who discovers that it has inadvertently disclosed or

                               produced a Protected Document must promptly Notify the receiving Party

                               and describe the basis of the claim of privilege or protection. If the Party

                               or non-Party provides such Notice and description, the privilege or

                               protection is not waived.

                     (2)       A Party who discovers that it may have received an inadvertently

                               disclosed or produced Protected Document must promptly Notify the

                               disclosing or producing Party or non-Party.

          (b)        Handling of Protected Document. A Party who is notified or discovers that it may

                     have received a Protected Document must comply with Fed. R. Civ. P.

                     26(b)(5)(B) and Fed. R. Bk. P. 7026.

          (c)       Effect. The Parties agree that Federal Rule of Evidence 502(b) shall be applicable

                     to inadvertent disclosures or production to a Party of a Protected Document.

 9.       Security Precautions and Data Breaches.

          (a)        Each Party must make reasonable efforts to protect the confidentiality of any

                     Confidential Document or Attorneys’ Eyes Only Document disclosed or produced

                     to that Party.




                                                           6
 4825-2737-3251.1
Case 19-02134-GLT
Case 19-02134-GLT            Doc 381
                             Doc 382     Filed 07/16/20
                                         Filed 07/17/20 Entered
                                                         Entered 07/16/20
                                                                  07/17/20 17:49:07
                                                                           15:45:28    Desc Main
                                                                                       Desc Main
                                        Document
                                        Document      Page 7 of 8
                                                      Page 7 of 8


          (b)       A Party who learns of a breach of confidentiality must promptly Notify the

                    disclosing or producing Party of the scope and nature of that breach and make

                    reasonable efforts to remedy the breach.

 10.      Survival of Obligations. The obligations imposed by this Protective Order survive the

          termination of this action.



           Dated: 7/17/20                      BY THE C
                                                      COURT:
                                                        OU
                                                        OURT:

                                               ___________________________
                                                  ____________________________
                                               Hon.. Gregory
                                                           yLL.. Taddonio
                                               United
                                                   ed States Bankruptcy Judge




                                                     7
 4825-2737-3251.1
Case 19-02134-GLT
Case 19-02134-GLT         Doc 381
                          Doc 382     Filed 07/16/20
                                      Filed 07/17/20 Entered
                                                      Entered 07/16/20
                                                               07/17/20 17:49:07
                                                                        15:45:28          Desc Main
                                                                                          Desc Main
                                     Document
                                     Document      Page 8 of 8
                                                   Page 8 of 8




                                             EXHIBIT A

                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

          I, _____________________________ [full name], of ____________________________
 ________________________________________________ [full address and telephone number],
 declare under penalty of perjury that I have read in its entirety and understand the Stipulated
 Protective Order that was issued by the United States Bankruptcy Court for the Western District
 of Pennsylvania on ___________________ [date] in the matter of In re OneJet, Inc., Adversary
 No. 19-02134-GLT. I agree to comply with and to be bound by all the terms of this Stipulated
 Protective Order and I understand and acknowledge that failure to so comply could expose me to
 sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
 in any manner any information or item that is subject to this Stipulated Protective Order to any
 person or entity except in strict compliance with the provisions of this Stipulated Protective
 Order.
          I further agree to submit to the jurisdiction of the United States Bankruptcy Court for the
 Western District of Pennsylvania for the purpose of enforcing the terms of this Stipulated
 Protective Order, even if such enforcement proceedings occur after termination of this action.
          I hereby appoint _____________________________ [full name] of _________________
 ________________________________________________ [full address and telephone number]
 as my Pennsylvania agent for service of process in connection with this action or any
 proceedings related to enforcement of the Stipulated Protective Order.



 Date                                                  Printed Name



 City and State where sworn and signed                                        Signature




                                                   8
 4825-2737-3251.1
